Stmoxxon, J.
The Eleanor, a three-mast scli'ooner, valued at $15,000, with a cargo valued at about $5,000, ivas on her regular voyage from New York to Georgetown, S. C. On 2d October last, when off Frying-Pan shoals, about 12 m., she sighted the schooner Thomas W. Haven, and bore down on her. The schoouer was in 9 fathoms water, about 25 miles lfotn land, loaded vrith lumber, under deck 158,000 feet, and on deck 87,000 feet, water-logged, sails happing, some halyards cut, hatches afloat and drifting, deck-load loose and washing about the deck. Not being able to get aboard of her that day, the master of the Eleanor lay along-side that night, and the next day boarded her. lie found no one aboard, no boats, no charts or nautical instruments, and no provisions. Concluding that she was derelict, and with reason, (The Ann L. Lockwood, 87 Fed. Pop. 233,) the master of the Eleanor put his mate and two men aboard, and, taking her in town proceeded on his way to Georgetown. The Haven steered badly, as she was full of water, and, pitching about, parted the hawser. Another and a stronger one was bent, and they vea eh ed Georgetown bar without incident the next morning. Finding that the Haven could not cross that bar, the master of the Eleanor secured the services of two. tugs, the Drowsier and tbe Congdon, and, leaving his own vessel in charge of his mate and the pilot, he went on the Haven with a small crew, and was towed to Charleston by the tugs. That port was reached in safety. With the exception of a choppy sea and swell the first, day, and a fresh breeze between 10 and 2 o’clock on the last night, the weather was fine. Although the Haven was found apparently abandoned as stated, her master says that lie left her to seek the assistance of a tug: that he took his whole crew, because he had but one boat, and did not like to leave any-one on board so far from land; that landing at Little river he got conveyance to Smithville, hired a tug, and went out in search of his schooner, and could not find her.
It is not necessary to go into the question whether the Haven ivas really derelict. Whether derelict or not, the salvage award will not depend on any fixed rule of proportion. It will be reached as in every other case of salvage, (Post v. Jones, 19 How. 161,) — a generous recompense to the salvors, so as to encourage them and also to stimulate-others. The service is the relief of property from an impending peril of the sea. Humanity induces the relief, whether the value of the property be great or small. The merit consists in the relief, not in the magnitude of the property salved. The Pomona,, 37 Fed. Rep. 444. The conduct of the salvors, and their motives, so far as they can be gathered *844from their conduct, enter largely into the estimate of the reward. The salvors thought, and had every reason to think, that the property was derelict. In this case there was no danger to life incurred or averted. And the salving vessel was at no time placed in peril. With great propriety she went at once to a vessel evidently in distress, and when she found her helpless, and apparently abandoned, lay by her all night, and the next day took her in safety. The gross value of cargo and vessel have been ascertained by sale, — cargo at $1,500; vessel at$l,950. Certain harbor expenses have been incurred, and the cargo has been discharged. The harbor expenses, pilotage, harbor towage, wharfage, etc., will be changed, to the vessel; layage and expenses attending discharge of cargo, to the cargo. Salvage award is fixed at $950, with costs, to be apportioned between the gross value of the vessel and of the cargo.